§AO 2451 [Rev. l ll 16) judgment in a Cri'mina| Case l`or a Petty Ofl`cnse
Sheet l Rcvised by WAED - lli'16

UNITED STATES DisTRiCT COURT

Eastern Districl of Washington

FILED lN THE

 

UNITED STA'I`ES OF AMERICA Judgment in a Criminal Casc u.s. Dls'ralc'l'colmr
V (For a Petty Oft`ense) EASTERN l`-"STWCT U|; 'J\‘ASH|NGTOM
:\.="; "‘ f" t " ’
VICTOR ALFONSO MORALES~lSARRARAS Cage No_ 2;13_CR_00200_WFN-1 ` " "T ' l ing
sE/:N F. M¢:c. ~ f
UsM No. 21138-035 MEWE_IOT:L_“'§§WW
\ 1 » '_. `t"‘JASl |ll'IGT('IN
J. Stephen Robeits, Jr.
Defendant’s Atlomey
THE DEFENDANT:

|§{ THE DEFENDAN'|" pleaded vguilty |] nolo contendere to count(s) 1 Of the lnfOf'mElthn SUPBFSBleQ |nCllCtmenf
ll THE DEFENDANT was found guilty on count(s)

 

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offcnse _ Offeiisc Ended Count
8 U.S.C. § 1325(3)(1) Un|awfu| Entry into the United States 04/14/2016 13

The defendant is sentenced as provided in pages 2 through 4 ofthisjudgment.
El T}-IE DEFENDANT was found riot guilty on count(s)
d Cour\t(s] 'l Of Unde|‘lying |ndinrT\t-l‘nl |I(is l`_`| are dismissed on the motion oft|ie United States.

 

_ It is ordered that the defendant must notify_ the United States attorney for this district within 30 days of any change of name,
residence, or malling address until all fmes, restitution, costs, and Yecial assessments imposed by_ thisjudgment are fully paid. lf
ordered to pay restitution, the defendant must notify the court and mted States attorney of material changes in economic
circumstances

 

 

I_.ast Four Digits of Defeiiclant’s Soc. Sec. No.: XXXX 03/03)'2019
Date of Imposition ot"Judgment
Defendant’s Year of Birth: 1990 %" 9 ~
City and State of Defendarit’s Residence: Signamrc ol`Judge
Unknown

 

l‘lon. Wni. Frernming Nielsen Seni`or Judge, U.S. Districl Court
Name and 'l`itlc ot`Judge

'a/~!\¢/

' D`aie

AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a 1’ctty Offcnse
Sheet 2 - imprisonment

Judgment _ Pagc 2 of

 

DEFENDANT: V|CTOR ALFONSO MORALES-lSARRARAS
CASE NUMBER: 2118-CR-00200-WFN-1

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of :

Time Served.

|:| The court makes the following recommendations to the Bureau of Prisons:

E( The defendant is remanded to the custody of the United States Marshal.

[l The defendant shall surrender to the United States Marsha| for this district:
l:| at |:l a.m. |] p.m. on
|:| as notified by the United States Marshal.

 

|:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Priscns:

|:| before 2 p.m. on

 

i:] as notified by the United States Marshal.
l:| as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STA'I'ES MARSHAL

AO 2451 (Rev. ll."ld) Judgment in a Criminal Case fora Petty Offense
Sheet 3 _ Criminal Monctary Penalties

ludgment _ Page 3 of 4

 

DEFENDANT; viCToR ALFoNso MoaALEs-iSARRAa/ts
CASE NUMBER; 2;zs-CR-00200_wFN-1
CRIMINAL M()NETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment JVTA Assessment“r Fine Restitution
TorALs s S]O_UU $ sane 3 30.00 5 soon
|:l The determination of restitution is deferred until . Aii .;I)izeiided Jirdgmem iii a Crr'mi'no! Case (AOJJ§C) will be entered

after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximatel ro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column e|ow. I~lowever, pursuant to 18 .S. . § 3664(£1) , all nonfederal victims must be paid
before the United States is pald.

 

ML€_M Total Loss*"‘ Restitution Ordered Priority or Percentage
TOT.»\LS $ 0'00 5 000

 

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the fine or restitution is paid in hill before the
fifteenth day after the date ofthejudgment, pursuant to 18 U.S.C. § 3612($. All of the payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
ll the interest requirement is waived for [:I fine l:] restitution.

|:l the interest requirement for the [___] fine l:l restitution is modit`iedasfollows:

* Justice for Victims ofTraH`ickin Aet of 2015, Pub. L. No. l 14-22. _
** Findings for the total amount o losses_are re uired under Chapters 109A, l 10, l lOA, and l 13A ofTitle 18 for offenses committed on or
after September 13, 1994, but before April 23, l 96.

»'\O 2451(Rev. I lll()) judgment in a Criminii| Case l`or a Petty O|`|`ensi;
S|ieet 4 - Sc|icdiile ol`i’avn;igi_t§
Judgi'ncnt _ Page ; of 4
DEFENDANT: V|CTOR ALFONSO MORAL.ES-|SARRARAS
CASE NUMBER: 2218-CR-ODZOO-WFN-'l

SCHEDULE OF PAYMENTS

l-laving assessed the defendant’s ability to pay, payment oftiie total criminal monetary penalties are due as follows:

A |:i Ltiinp sum payment of$ due iinmediately, balance due

l:l not laterthan ,or
l:l iii accordance with |:| C, |:l D, [:l E, or |:l Fbelow); or

B |:l Payinein to begin immediately (may be combined with l:l C, l:i D, or l:i F below); or

C l:l Payment in equal (e.g., weekly, monthly, quarter|y) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D l:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to

a term ofsupervision; or

E El Payment during the term of probation will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment ofthe defendant’s ability to pay at that time; or

ij Special instructions regarding the payment oferiminal monetary peiia|ties:

-q

The special assessment imposed pursuant to 18 U.S.C. §3013 is hereby remitted pursuant to 16 U.S.C. § 3573(1)
because reasonable efforts to collect this assessment are not likely to be effective and in the interests ofjustice.

Un|ess t_he court has expressly ordered otherwisez ifthis judgment imposes imprisonment, payment of criminal monetary enalties is
du_e during the period o_ imprisonment All criminal monetary penalties, except those payments made through the Federa Bureau of
Prisons’ lnmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l Joint and Several

Defendant and Co-Defendant Names, Case Nuinbers (including defendant number), Total Ainount, Joint and Several Amount,
and corresponding payee, if appropriate

ill The defendant shall pay the cost of prosecutionl
The defendant shall pay tlie following court cost{s):

l:l The defendant shall forfeit the defendant‘s interest in the following property to the United States:

Payments shall be applied in the following order: (l)assessinent, (2) restitution princi al, (3) restitution interest, (4) fine princi al,
(5) fine interest, (6) community restitution, (7) JVTA assessment (S) penalties, and (9§ costs, including cost of prosecution an
court costs.

